Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement” ) is made and entered into
as of December 22, 2009, by and among Saia, Inc., a Delaware corporation (the
“Company”), and the investors signatory hereto (each a “Investor” and
collectively, the “Investors” ).
 
The Company and the Investors are parties to the Share Purchase Agreement dated
December 22, 2009 (the “Purchase Agreement”), which provides for the sale by the
Company to the Investors of 2,310,000 shares of the Company’s common stock, par
value $0.001 per share (“Common Stock”). As an inducement to the Investors to
enter into the Purchase Agreement, the Company has agreed to provide to the
Investors the registration rights set forth in this Agreement.
 
The Company and the Investors hereby agree as follows:
 
1. Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement will have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms have the
respective meanings set forth in this Section 1:
 
“Advice” has the meaning set forth in Section 6(c).
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” has the meaning set forth in the premable.
 
“Company” has the meaning set forth in the preamble and shall also include the
Company’s successors.
 
“Effective Date” means, as to the Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.
 
“Effectiveness Date” means the 60th calendar day following the Closing Date;
provided, that, if the Commission reviews and has written comments to the filed
Registration Statement that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Date under this
clause shall be the earlier of (i) as promptly as practicable based on the
reasonable best efforts by the Company and in no event later than the 120th
calendar day following the Closing Date, and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments.
 
“Effectiveness Period” has the meaning set forth in Section 2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Event” has the meaning set forth in Section 2(b).
 
“Event Date” has the meaning set forth in Section 2(b).
 
“Filing Date” means the 30th calendar day following the Closing Date.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Losses” has the meaning set forth in Section 5(a).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof, or other entity of any kind.


1



--------------------------------------------------------------------------------



 



“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Purchase Agreement” has the meaning set forth in the preamble.
 
“Registrable Securities” means the Shares and any shares of Common Stock issued
with respect to the Shares as a result of any stock split, dividend or other
distribution, recapitalization or similar event.
 
“Registration Actions” has the meaning set forth in Section 2(c).
 
“Registration Statement” means the registration statement required to be filed
in accordance with Section 2(a), including the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference therein.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Selling Holder Questionnaire” has the meaning set forth in Section 2(d).
 
“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to the Purchase Agreement.
 
“Suspension Notice” has the meaning set forth in Section 2(c).
 
“Suspension Period” has the meaning set forth in Section 2(c).
 
2. Registration.
 
(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all Registrable
Securities not already covered by an existing and effective registration
statement for an offering to be made on a continuous basis pursuant to Rule 415,
on Form S-3 (or on such other form appropriate for such purpose). Such
Registration Statement shall contain (except if otherwise required pursuant to
written comments received from the Commission upon a review of such Registration
Statement) the “Selling Stockholders” and “Plan of Distribution” sections
substantially in the form attached hereto as Annex A. The Company shall use
commercially reasonable efforts to have the Registration Statement declared
effective by the Commission as soon as practicable, but in no event later than
the Effectiveness Date, and shall use its commercially reasonable efforts to
keep the Registration Statement continuously effective pursuant to Rule 415 at
all times until the earlier of (i) the date on which all Registrable Securities
covered by the Registration Statement as amended from time to time, have been
sold, (ii) the date on which all Registrable Securities covered by the
Registration Statement (other than with respect to Registrable


2



--------------------------------------------------------------------------------



 



Securities owned by Affiliates of the Company) may be sold pursuant to Rule 144
without being subject to any public information or volume limitation or
(iii) one (1) year from the date of the Purchase Agreement (the “Effectiveness
Period”), in each case plus the number of days equal to the number of days of
the Suspension Period during the Effectiveness Period, if any. By 5:00 p.m. (New
York City time) on the Trading Day immediately following the Effective Date, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final Prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule).
 
(b) If: (i) the Registration Statement is not filed on or prior to the Filing
Date, (ii) the Registration Statement is not declared effective by the
Commission on or prior to the required Effectiveness Date or (iii) after its
Effective Date, the Registration Statement ceases for any reason to be effective
and available to the Holders as to all Registrable Securities to which it is
required to cover at any time prior to the expiration of its Effectiveness
Period for more than an aggregate of 30 Trading Days during any 12-month period
(which need not be consecutive) (other than during a Suspension Period (as
defined in Section 2(c) below) (any such failure or breach being referred to as
an “Event,” and for purposes of clauses (i) or (ii) the date on which such Event
occurs, or for purposes of clause (iii) the date which such 30 Trading
Day-period is exceeded, being referred to as “Event Date”), then in addition to
any other rights the Holders may have hereunder or under applicable law: on the
last day of each 30-day period after each such Event Date (if the applicable
Event shall not have been cured by such date) until the applicable Event is
cured, the Company shall pay to each Holder an amount in cash, as partial
liquidated damages and not as a penalty, equal to one percent (1.0%) of the
aggregate purchase price paid by such Holder for Shares pursuant to the Purchase
Agreement. The parties agree that (1) in no event will the Company be liable for
liquidated damages under this Agreement in excess of one percent (1.0%) of the
aggregate purchase price paid by such Holder for Shares pursuant to the Purchase
Agreement in any 30-day period, and (2) the maximum aggregate liquidated damages
payable to a Holder under this Agreement shall be six percent (6%) of the
aggregate purchase price paid by such Holder for Shares pursuant to the Purchase
Agreement. The partial liquidated damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of each 30-day period prior to
the cure of an Event, and shall cease to accrue (unless earlier cured) upon the
expiration of the Effectiveness Period.
 
(c) Subject to the limitation set forth in the next succeeding paragraph, the
Company shall be entitled to delay the Filing Date of the Registration
Statement, suspend its obligation to file any amendment to the Registration
Statement, furnish any supplement or amendment to a prospectus included in the
Registration Statement, make any other filing with the Commission that would be
incorporated by reference into the Registration Statement, cause the
Registration Statement to be declared or remain effective or take any similar
action (collectively, “Registration Actions”) if there is a possible acquisition
or business combination or other transaction, business development or event
involving the Company and its subsidiary that may require disclosure in the
Registration Statement and the Company determines in the exercise of its good
faith judgment that such disclosure is not in the best interest of the Company
and its stockholders or obtaining any financial statements relating to any such
acquisition or business combination required to be included in the Registration
Statement would be impracticable or upon any event described in Section 3(c)(v).
Upon the occurrence of any of the conditions described in the foregoing
sentence, the Company shall give prompt notice (a “Suspension Notice”) thereof
to the Holders. Upon the termination of such condition, the Company shall give
prompt notice thereof to the Holders and shall promptly proceed with all
Registration Actions that were suspended pursuant to this paragraph.
 
The Company may suspend Registration Actions pursuant to the preceding paragraph
for one or more periods (each, a “Suspension Period”) not to exceed 30 days in
any single Suspension Period and 90 days in the aggregate during any twelve
month period, during which no damages shall be payable pursuant to Section 2(b)
as a result thereof. If one or more Suspension Periods exceed 90 days in the
aggregate during any twelve month period, then damages shall begin to accrue on
the 91st day until such Suspension Period ends. Each Suspension Period shall be
deemed to begin on the date the relevant Suspension Notice is given to the
Holders and shall end on the date on which the Company gives the Holders a
notice that the Suspension Period has terminated. Notwithstanding anything to
the foregoing, the Company shall at all times use its commercially reasonable
efforts to end any Suspension Period at the earliest possible time.


3



--------------------------------------------------------------------------------



 



(d) Each Holder agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex B, or a substantially similar form
(a “Selling Holder Questionnaire”). The Company shall not be required to include
the Registrable Securities of a Holder in the Registration Statement and shall
not be required to pay any liquidated or other damages under Section 2(b) to any
Holder who fails to furnish to the Company a fully completed Selling Holder
Questionnaire at least 10 Trading Days prior to the Filing Date (subject to the
requirements set forth in Section 3(a)).
 
3. Registration Procedures.
 
In connection with the Company’s registration obligations hereunder, the Company
shall:
 
(a) Not less than five (5) Trading Days prior to the filing of the Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to each Holder copies of the “Selling Stockholders” and
the “Plan of Distribution” sections as proposed to be filed which documents will
be subject to the review of such Holder. Investor shall provide any comments in
writing within two (2) Trading Days after receipt of a document for review
pursuant to the previous sentence. The Company shall not be required to include
any Registrable Securities of any Investor in a Registration Statement if
required information from such Investor is not furnished to the Company within
the two (2) Trading Day time period. The Company shall not file the Registration
Statement, any Prospectus or any amendments or supplements thereto in which the
“Selling Stockholder” section thereof differs from the disclosure received from
a Holder in its Selling Holder Questionnaire (as amended or supplemented).
 
(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep such Registration Statement
continuously effective as to the applicable Registrable Securities for its
Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
the Registration Statement or any amendment thereto and, as promptly as
reasonably possible provide the Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that would not result in the disclosure to the Holders of material and
non-public information concerning the Company; and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the Registration Statement and the disposition of all Registrable
Securities covered by such Registration Statement.
 
(c) Notify the Holders as promptly as reasonably possible and (if requested by
any such Person) confirm such notice in writing no later than two (2) Trading
Days following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement has been filed; (B) when
the Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to each of the Holders that pertain to
the Holders as a “Selling Stockholder” or to the “Plan of Distribution”, but not
information which the Company believes would constitute material and non-public
information); (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; and (D) when in
the Company’s reasonable determination a post-effective amendment to the
Registration Statement would be appropriate (ii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to the Registration Statement or Prospectus or for additional
information; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement covering any or all
of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated


4



--------------------------------------------------------------------------------



 



therein by reference untrue in any material respect or that requires any
revisions to such Registration Statement, Prospectus or other documents so that,
in the case of such Registration Statement or the Prospectus, as the case may
be, it will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(d) Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
the Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e) Furnish to each Holder, without charge, at least one conformed copy of the
Registration Statement and each amendment thereto and all exhibits to the extent
requested by such Person (including those previously furnished) promptly after
the filing of such documents with the Commission.
 
(f) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
(g) Prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify, or exempt therefrom such Registrable
Securities for offer and sale under the securities or blue sky laws of all
jurisdictions within the United States, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(g), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(g), or (iii) file a general consent to service of process in any such
jurisdiction.
 
(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statement, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.
 
(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as commercially reasonable, prepare a supplement or amendment,
including a post-effective amendment, to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor the
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(j) Use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed and use commercially reasonable efforts to
maintain such listing.
 
(k) Use commercially reasonable efforts to make and keep public information
available, as that term is understood and defined in Rule 144 under the
Securities Act, at all times.
 
(l) If, after the execution of this Agreement, the Commission informs the
Company that one or more of the Holders may be an underwriter of Registrable
Securities, at the request of the Company, such


5



--------------------------------------------------------------------------------



 



Investor shall reasonably cooperate with the Company in amending the
Registration Statement to reflect the fact that such Investor may be an
underwriter.
 
(m) The Company shall use commercially reasonable efforts to maintain compliance
with the eligibility requirements of Form S-3 so that such form is continuously
available for the registration of the resale of Registrable Securities during
the Registration Period.
 
4. Registration Expenses.  All expenses, other than underwriting discounts and
commissions or as otherwise provided in this Agreement, incurred in connection
with registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualifications
fees, printer’s and accounting fees, and fees and disbursements of counsel for
the Company shall be paid by the Company.
 
5. Indemnification.
 
(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
to the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or free writing prospectus,
or arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (1) such untrue statements or omissions
are based solely upon information regarding such Holder furnished in writing to
the Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case of an occurrence of a Suspension Period or an event
of the type specified in Section 3(c), the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.
 
(b) Indemnification by Holders.  Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon any untrue statement of a
material fact contained in the Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading to the
extent, but only to the extent that, (1) such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement (it
being understood that the Holder has approved Annex A hereto for this purpose),
such Prospectus or such form of Prospectus or in any amendment or supplement
thereto or (2) in the case of an occurrence of a


6



--------------------------------------------------------------------------------



 



Suspension Period or an event of the type specified in Section 3(c), the use by
such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of an Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
 
(c) Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to promptly assume the defense of such claim and employ counsel
reasonably satisfactory to such person or (c) in the reasonable judgment of any
such person, based upon advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties except to the extent that
based upon advice of counsel, a conflict of interest exists between the
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.
 
(d) Contribution.  If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an indemnified party (by reason of public policy or otherwise),
then each indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and indemnified party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.


7



--------------------------------------------------------------------------------



 



The indemnity and contribution agreements contained in this Section are in
addition to any liability that the indemnifying parties may have to the
indemnified parties.
 
6. Miscellaneous.
 
(a) No Piggyback on Registrations.  Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities, and the Company shall not during the Effectiveness
Period enter into any agreement providing any such right to any of its security
holders.
 
(b) Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
(c) Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of either (i) a Suspension Period as described in Section 2(c) or
(ii) any event of the kind described in Section 3(c), such Holder will forthwith
discontinue disposition of such Registrable Securities under the Registration
Statement until such Holder’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement or until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
may be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.
 
(d) Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this Section 6(d), may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Holders of no less than a majority in interest of the then outstanding
Registrable Securities. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of certain Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders to which
such waiver or consent relates; provided that this provisions of this sentence
may not be amended except in accordance with the provisions of the immediately
preceding sentence.
 
(e) Cooperation.  Each Holder, by such Holder’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Holder has notified the Company in writing of
such Holder’s election to exclude all of such Holder’s Registrable Securities
from such Registration Statement.
 
(f) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, consents, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(g) Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than
6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier


8



--------------------------------------------------------------------------------



 



service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:
 

     
If to the Company:
  Saia, Inc.     11465 Johns Creek Parkway, Suite 400
Johns Creek, Georgia 30091
Attn: Chief Financial Officer
Facsimile: (770) 232-4066       With a copy to (which shall not constitute
notice:   Bryan Cave LLP
One Kansas City Place
1200 Main Street, Suite 3500
Kansas City, Missouri
Attn: Robert Barnes
Facsimile: (816) 855-3368       If to an Investor:   To the address set forth
under such Investor’s name on the signature pages hereto.   If to any other
Person who is then the registered Holder:           To the address of such
Holder as it appears in the stock transfer books of the Company


 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
(h) Successors and Assigns.  The rights under this Agreement shall be
automatically assignable by the Holders to any transferee of all or any portion
of such Holder’s Registrable Securities if: (i) the Holder agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act or
applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Purchase Agreement, and in
accordance with all applicable securities laws.
 
(i) Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 
(j) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) will
be commenced in the New York Courts. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in


9



--------------------------------------------------------------------------------



 



any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any Proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Agreement,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 
(k) Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(l) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(m) Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(n) Independent Nature of Investors’ Obligations and Rights.  The obligations of
each Investor under this Agreement are several and not joint with the
obligations of each other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement. Nothing contained herein or in any transaction document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any other Transaction Document. Each Investor
acknowledges that no other Investor will be acting as agent of such Investor in
enforcing its rights under this Agreement. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any Proceeding for such
purpose. The Company acknowledges that each of the Investors has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Investors and not because it was required or requested
to do so by any Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]



10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
SAIA, INC.
 

  By: 
    


Name:     
Title:
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF INVESTORS TO FOLLOW]


11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
NAME OF INVESTING ENTITY
 

  By: 
    


Name:     
Title:
 
ADDRESS FOR NOTICE
 
c/o:

Street:

City/State/Zip:

Attention:

Tel:

Fax:

Email:


12



--------------------------------------------------------------------------------



 



Annex A
 
SELLING STOCKHOLDERS
 
We issued the shares of our common stock that are covered by this prospectus to
the selling stockholders pursuant to share purchase agreements entered into
between us and each of the selling stockholders on December 22, 2009 (the
“Securities Purchase Agreements”) in a transaction exempt from the registration
requirements of the Securities Act. We entered into a registration rights
agreement with the purchasers in such transaction pursuant to which we agreed to
register the resale of the shares of our common stock under the Securities Act.
 
We are registering the shares of our common stock covered by this prospectus on
behalf of the selling stockholders named in the table below in accordance with
our obligations under the registration rights agreement. Selling stockholders,
including their permitted transferees, pledgees or donees or their successors
(all of whom may be selling stockholders), may from time to time offer and sell
pursuant to this prospectus any or all of the shares. When we refer to “selling
stockholders” in this prospectus, we mean those persons listed in the table
below, as well as their permitted transferees, pledgees or donees or their
successors.
 
The following table sets forth certain information as of [          ], 2009
regarding beneficial ownership of our common stock by the selling stockholders.
“Beneficial ownership” is a term defined by the SEC in Rule 13d-3 under the
Exchange Act and includes shares of common stock over which a selling
stockholder has direct or indirect voting or investment control and any shares
of common stock that the selling stockholder has a right to acquire beneficial
ownership of within 60 days.
 
The number of shares of common stock in the column “Number of
Shares Beneficially Owned Prior to the Offering” is based on beneficial
ownership information provided to us by or on behalf of the selling stockholders
in a selling stockholder questionnaire.
 
The number of shares in the column “Number of Shares Registered for Sale Hereby”
represents all of the shares that each selling stockholder may offer under this
prospectus. These shares are the shares of common stock purchased by the selling
stockholders in the transaction discussed above. The selling stockholders may
sell some, all or none of their shares. In addition, the selling stockholders
may have sold, transferred or otherwise disposed of all or a portion of their
shares since the date on which they provided the information regarding their
shares in transactions exempt from the registration requirements of the
Securities Act.
 
The number of shares in the column “Number of Shares Beneficially Owned after
the Offering” assumes that the selling stockholders will sell all of their
shares offered pursuant to this prospectus and that any other shares of common
stock beneficially owned by the selling stockholders will continue to be
beneficially owned. We do not know when or in what amounts the selling
stockholders will offer shares for sale, if at all. The selling stockholders may
sell any or all of the shares included in and offered by this prospectus.
Because the selling stockholders may offer all or some of the shares pursuant to
this offering, we cannot estimate the number of shares that will be held by the
selling stockholders after completion of the offering.
 
Information regarding the selling stockholders may change from time to time. Any
such changed information will be set forth in supplements to this prospectus if
required.
 
Except as set forth in the table below, none of the selling stockholders has had
a material relationship with us within the past three years.
 

                      Maximum Number of
        Number of Shares
  Shares to be Sold
    Name of Selling
  Beneficially
  Pursuant to
  Number of Shares

Stockholder
  Owned Prior to Offering   this Prospectus   Owned After Offering  
[Information to be provided by the Investors]




A-1



--------------------------------------------------------------------------------



 



PLAN OF DISTRIBUTION
 
We are registering the shares of common stock to permit the resale of these
shares of common stock by the selling stockholders from time to time after the
date of this prospectus. We will not receive any of the proceeds from the sale
by the selling stockholders of the shares of common stock.
 
The selling stockholders and any broker-dealers that act in connection with the
sale of shares may be deemed to be “underwriters” within the meaning of
Section 2(11) of the Securities Act, and any commissions received by such
broker-dealers and any profit on the resale of shares sold by them while acting
as principals may be deemed to be underwriting discounts or commissions under
the Securities Act.
 
The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,
 

  •  on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;     •  in the
over-the-counter market;     •  in transactions otherwise than on these
exchanges or systems or in the over-the-counter market;     •  through the
writing of options, whether such options are listed on an options exchange or
otherwise;     •  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;     •  block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;     • 
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;     •  an exchange distribution in accordance with the rules of the
applicable exchange;     •  privately negotiated transactions;     •  sales
pursuant to Rule 144;     •  short sales;     •  broker-dealers may agree with
the selling stockholders to sell a specified number of such shares at a
stipulated price per share;     •  a combination of any such methods of
sale; and     •  any other method permitted pursuant to applicable law.

 
If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.


A-2



--------------------------------------------------------------------------------



 



The selling stockholders may pledge or grant a security interest in some or all
of the shares of common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act, amending, if necessary, the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus. The selling stockholders
also may transfer and donate the shares of common stock in other circumstances
in which case the transferees, donees, pledgees or other successors in interest
will be the selling beneficial owners for purposes of this prospectus.
 
At the time a particular offering of the shares of common stock is made, a
prospectus supplement, if required, will be distributed which will set forth the
aggregate amount of shares of common stock being offered and the terms of the
offering, including the name or names of any broker-dealers or agents, any
discounts, commissions and other terms constituting compensation from the
selling stockholders and any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.
 
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of common stock
by the selling stockholders and any other participating person. To the extent
applicable Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making
activities with respect to the shares of common stock. All of the foregoing may
affect the marketability of the shares of common stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of common stock.
 
We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that a selling
stockholder will pay all underwriting discounts and selling commissions, if any.
We will indemnify the selling stockholders against certain liabilities,
including some liabilities under the Securities Act, in accordance with the
registration rights agreement, or the selling stockholders will be entitled to
contribution. We may be indemnified by the selling stockholders against certain
civil liabilities, including liabilities under the Securities Act, that may
arise from any written information furnished to us by the selling stockholder
specifically for use in this prospectus, in accordance with the related
registration rights agreement, or we may be entitled to contribution.
 
Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable under the Securities
Act in the hands of persons other than our affiliates.


A-3



--------------------------------------------------------------------------------



 



Annex B
 
SAIA, INC.
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Common Stock” ) of Saia,
Inc. (the “Company” ) understands that the Company has filed or intends to file
with the Securities and Exchange Commission (the “Commission” ) a Registration
Statement for the registration and resale of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement, dated as of
December 22, 2009 (the “Registration Rights Agreement” ), among the Company and
the Investors named therein. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed thereto in the Registration Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1. Name.
 

  (a)  Full Legal Name of Selling Securityholder

 

        

 

  (b)  Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:

 

        

 

  (c)  Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):

 

        

 
2. Address for Notices to Selling Securityholder:
 

                              

 

  Telephone: 

 

  Fax: 

 

  Contact Person: 

 
3. Beneficial Ownership of Registrable Securities:
 
Type and Principal Amount of Registrable Securities beneficially owned:
 

                                             

 
4. Broker-Dealer Status:
 
(a) Are you a broker-dealer?
 
Yes o       No o


B-1



--------------------------------------------------------------------------------



 



Note: If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
 

  (b)  Are you an affiliate of a broker-dealer?

 
Yes o       No o
 
(c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
 
Yes o       No o
 
Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
 
5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:
 

             

               

               


 
6. Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

             


 
7. Please fill in the table below as you would like it to appear in the
Registration Statement. Include footnotes where appropriate.
 

                      Maximum Number of
        Number of Shares
  Shares to be Sold
    Name of Selling
  Beneficially
  Pursuant to
  Number of Shares

Stockholder
  Owned Prior to Offering   this Prospectus   Owned After Offering  




B-2



--------------------------------------------------------------------------------



 



The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 

     
Dated: ­ ­
 
Beneficial Owner: ­ ­
         
By: ­ ­
    Name:     Title:


 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
Bryan Cave LLP
One Kansas City Place
1200 Main Street, Suite 3500
Kansas City, Missouri 64105-2100
Attn: Robert Barnes
Facsimile: (816) 855-3368


B-3